 1

 2

 3                           IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEVADA
 4
     JOSEPH LUCERO,                              )
 5                                               )
                                  Plaintiff,     )
 6
                                                 )
 7           v.                                  )        CIVIL ACTION NO.
                                                 )        3:19-cv-00057-LRH-WGC
 8                                               )
     ANDREW SAUL,                                )
 9   Commissioner of                             )        (PROPOSED) ORDER GRANTING
     Social Security,                            )        STIPULATION FOR ATTORNEY
10
                                                 )        UNDER THE EAJA
11                                Defendant.     )

12
            It is hereby ORDERED that the Joint Stipulation for EAJA Fees (Docket No. 32) is
13
     GRANTED and Plaintiff is awarded $5,500.00 in attorney’s fees. Astrue vs. Ratliff, 130 S. Ct.
14

15   2521, 2524 (2010), directs that the check should be made payable to Plaintiff and mailed to

16   Plaintiff’s Counsel.

17

18

19         March 30, 2020
     Date: ___________________                   ____________________________________
                                                 HONORABLE WILLIAM G. COBB
20                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                      1
